917 So.2d 1084 (2005)
Regan PRUITT as Tutrix of the Minor Children Alexis Ledet, Rene Ledet and Olivia Ledet
v.
BRINKER, INC. d/b/a Chili's Restaurant and Liberty Mutual Insurance Company.
No. 2005-C-1261.
Supreme Court of Louisiana.
December 12, 2005.
In re Pruitt, Regan et al.; Ledet, Alexis; Ledet, Rene; Ledet, Olivia;  Plaintiff(s); Applying for Writ of Certiorari and/or Review Office of Workers' Comp. Dist. 05, No. 01-07456; to the Court of Appeal, First Circuit, No. 2004 CA 0152.
Denied.
JOHNSON, J., would grant.